WHITE, Judge,
concurring.
I concur folly in the principal opinion, but write separately to express my understanding of the limited scope of the Court’s ruling. As the principal opinion holds, the blanket protective order issued by respondent, absent any showing of an attempt to abuse the discovery process in the particular cases that are the subject of this dispute, effectively destroys relators’ ability to enforce their rights under the collective bargaining agreements. It was an abuse of discretion for the trial court to enter such a sweeping protective order.
I do not, however, understand the principal opinion to tie the hands of the trial court “in the event of a finding of bad faith in an individual plaintiff’s case.”1 In that situation, the “conventional trial court powers to control the parties and the litigation”2 include the power to fashion an appropriate protective remedy, including a protective order, when it is necessary for the protection of individual plaintiffs.
Recognizing the limited sweep of its holding, I concur in the principal opinion.

. at 823.


. at 824.